Advisory Action

Continuation of REQUEST FOR RECONSIDERATION/OTHER 12.  The request for reconsideration has been considered but does NOT place the application in condition for allowance.  Applicant argues that Sakuma discloses a thickness of its sub-phase 20, not to a particle diameter as recited in claim 1 of the subject application.  However, Applicant’s arguments are unpersuasive.  The limitation “particle diameter” has been given the broadest reasonable interpretation(s).  As shown below, there are various types of diameters in an irregular shaped particles (e.g. Dc, Di, etc.).  Please see below of different diameters provided in the two publications.   


    PNG
    media_image1.png
    411
    328
    media_image1.png
    Greyscale

Provided by ScienceDirect: “On the characterization of size and shape of irregular particles”  https://www.sciencedirect.com/science/article/pii/S0032591014008651 


    PNG
    media_image2.png
    474
    674
    media_image2.png
    Greyscale

Provided by:  https://opg.optica.org/oe/fulltext.cfm?uri=oe-15-15-9755&id=140063
	Therefore, the Examiner deems that Sakuma’s teaching of its sub-phase 20 having a thickness of 1 nm to 3 µm meets the broad instant limitation (at least directed to Di). 

	Applicant argues that the claims are directed to a method that is different from that prior art of record.  However, Applicant’s arguments are unpersuasive.  The present claims are directed to an article, not to a method of make.  Furthermore, it is noted that process limitations, if present, are only considered in so far as they materially affect the claimed article.  

	Applicant argues that Mei’s Example 10 does not teach and/or suggest that “x is a number satisfying 0.1 ≤x ≤ 0.8” and the amount of Y in the magnet of Mei is smaller than the amount of Y in the magnets as recited in Claim 1.  Further, Nishiuchi, Sakuma and Powell, either separately or in combination with one another and/or with Mei, fail to teach or suggest the instant limitation.  
	The Examiner disagrees.  It is noted that “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  In the instant case, Mei broadly teaches element R is at least one rare earth element including Y, wherein it is desirable for Sm to constitute at least 50% of the element R (Abstract and Col. 5: Lines 37-51). Therefore, it would have been well within the purview of one of ordinary skill in the art to choose a 1:1 ratio (i.e. x=0.5) of Sm:Y, for example, to achieve a magnetic material with high crystalline magnetic anisotropy (Col. 5: Lines 45).  It would also have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.  Please also see Nishiuchi disclosing x=0.2 in the Final Rejection 1/28/2022 (Pages 9 and 10). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785